MARY'S OPINION HEADING                                           






                     NO. 12-04-00317-CR
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS

HARVEY CHEVALIER,                                   §     APPEAL FROM THE 114TH
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                        §     SMITH COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure.  Tex. R. App. P. 44.3.  Appellant was sentenced on September 2, 2004.  Thereafter, on
October 1, 2004, Appellant filed a notice of appeal that failed to contain the trial court’s certification
as required by Texas Rule of Appellate Procedure 25.2(c)(3)(B).
            On November 1, 2004, Appellant was notified pursuant to Texas Rule of Appellate
Procedure 37.1 that the notice of appeal was defective for failure to comply with Rule 25.2(c)(3)(B). 
He was further notified that unless he filed a corrected notice of appeal on or before November 15,
2004, the appeal would be referred to the court for dismissal.  Tex. R. App. P.  42.3. 
            The deadline specified in the notice to Appellant has passed, and Appellant has failed to
correct his defective notice of appeal.  Accordingly, the appeal is dismissed for failure to comply
with the Texas Rules of Appellate Procedure.  Tex. R. App. P. 42.3(c).
Opinion delivered November 17, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.




(DO NOT PUBLISH)